PER CURIAM.
We recently approved numerous changes to the rules of probate and guardianship procedure. The Florida Bar in re Amendment to Rules — Probate and Guardianship, 458 So.2d 1079 (Fla.1984). The probate and guardianship rules committee has now filed an emergency petition regarding one matter inadvertently omitted previously and another matter which the committee has reconsidered. We adopt the recommendations of the committee and enter the following orders.
Those portions of chapters 731 through 735, Florida Statutes (Florida Probate Code), chapter 744, Florida Statutes (Florida Guardianship Law), chapter 737, Florida Statutes (pertaining to trust administration), and chapter 738, Florida Statutes (pertaining to principal and income) which are procedural are hereby adopted as temporary rules of procedure of this Court. The probate and guardianship rules committee is directed to study these temporary rules and to incorporate recommendations regarding them into the next quadrennial review of the probate and guardianship rules. These temporary rules of procedure will be effective immediately upon the filing of this opinion.
Paragraph (a) of rule 5.340 and the committee notes and rule history of rule 5.340, as set out in our opinion of September 13, 1984, are amended to read as follows, effective 12:01 a.m., January 1, 1985:
(a) Contents and filing. The personal representative shall file an inventory of the estate as required by law. within 60 days after issuance of letters. The inventory shall list the estate with reasonable detail and include for each listed item its estimated fair market value at the date of the decedent’s death. Real property appearing to be homestead property shall be listed and so designated.
* * * ⅜ * *
Committee Notes
Inventories are still required to be filed. Once filed, however, they are subject to the confidentiality provisions found in subsection 733.604(4), Florida Statutes (Supp.1984).
Constitutional homestead real property is not necessarily a probatable asset (See Basic Practice Under Florida Probate Code, 2d Ed. (1981), pp. 718-721). Disclosure on the inventory of real property appearing to be constitutional homestead property informs interested persons of the homestead issue.
Interested persons are entitled to reasonable information about estate proceedings on proper request, including a copy of the inventory, an opportunity to examine appraisals, and other information pertinent to their interests in the estate. The personal representative must also send serve a copy of the inventory to on the Florida Department of Revenue. § 193.052, Fla.Stat. (Supp. 1984).
Rule History
1980 Revision: Eliminated the time limit in requesting a copy of the invento*907ry by an interested person or in furnishing it by the personal representative.
1984 (First) Revision: Extensive changes. Committee notes revised.
1984 (Second) Revision: Paragraph (a) modified to clarify or re-insert continued filing requirement for inventory.
We refuse the committee’s request to republish the entire current set of the probate and guardianship rules merely to insert these changes.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.